Electronically Filed
                                                       Supreme Court
                                                       SCWC-29131
                                                       14-MAY-2012
                                                       09:25 AM


                          NO. SCWC-29131

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


         STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                                vs.

         PATRICK K. K. HO, Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (ICA NO. 29131; CR. NO. 05-1-0282(3))

                         ORDER OF CORRECTION
                  (By: Recktenwald, C.J., Acoba,
                      Duffy and McKenna, J.J.)

           IT IS HEREBY ORDERED that the Opinion of the Court,

filed on May 9, 2012, is corrected as follows:

           1.   Page 7, footnote 5, line 1:    change “2000” to

“2001”

           2.   Page 8, footnote 6, line 1:    change “2000” to

“2001”

           3.   Page 12, footnote 7, line 1:    change “2000” to

“2001”

           4.   Page 16, line 6: insert “Carvalho” before “court”

           5.   Page 20, lines 1 and 3:    change “the court” to

“that court”
           6.     Page 20, footnote 9, line 1:    delete the “s” in

“circumstances”

           7.     Page 21, line 5:   insert “Respectfully,” before

the sentence “It would . . .”

           8.     Page 22, block quote, line 6:   insert “An” before

“Alternate”

           9.     Page 22, block quote, line 7:   change “should” to

“shall”

           10.    Page 24, last paragraph, line 3:   change “the

court” to “that court”

           The Clerk of the Court is directed to take all

necessary steps to notify the publishing agencies of these

changes.   An amended opinion will be filed in conjunction with

this Order of Correction.

           DATED:   Honolulu, Hawai#i, May 14, 2012.

                                     /s/ Mark E. Recktenwald

                                     /s/ Simeon R. Acoba, Jr.

                                     /s/ James E. Duffy, Jr.

                                     /s/ Sabrina S. McKenna




                                     2